DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (Claims 1-23) in the reply filed on 02 August 2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 12, 17, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 12, 17, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a computer-implemented method for providing educational guidance for peripheral IV therapy, and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitations: 
“prompting, by the machine, the user to select one person profile of the plurality of person profiles; prompting, by the machine, the user to select an insertion site from a plurality of insertion sites on a person’s appendage for inserting an IV catheter based on the selected person profile; instructing, by the machine, the user to position a sticker operatively coupled to the machine at the selected insertion site on the person’s appendage; determining, by the machine, whether the selected insertion site is a preferred insertion site or a non-preferred insertion site.” 
These limitations, as drafted, are process steps that, under its broadest reasonable interpretation, cover the performance of the limitation in the mind as it is regarding a concept relating to providing a user with choice to select person profile, select an insertion site for a catheter, and placing a sticker on the selected site and evaluating whether the site is a preferred or non-preferred site. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “receiving by a machine, a request from a user for initiating a learning program,” “displaying, on a display of a machine, a main menu including a plurality of person profiles; displaying on the display, a user interface indicating placement of the sticker at the selected insertion site”. Receiving a user input and/or request and displaying a menu and user interface indicating placement of the sticker can be a display step that merely amounts to a post-solution insignificant activity. The use of a machine for the recited limitations does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.
Claims 9 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - a computer-implemented method for providing educational guidance for peripheral IV therapy, and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “querying the user, whether the user is interested in learning more about proper peripheral IV therapy, with an indication that the user is interested in learning more about proper peripheral IV therapy, prompting by the machine the user to select one learning topic of a plurality of learning topics”
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to inquiring a user for interest and asking for selection, and making a selection. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “providing on the display information regarding the selected learning topic.” The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 5 page 55.  There is insufficient antecedent basis for this limitation in the claim, since “a user” was not previously recited in claim 1.
Claims 4 and 6, 8 recites “a user interface” and is not clear whether it refers to same “a user interface” recited in claims 1 and 6 or different and distinct user interface.
Claim 6 recites “the processing device of the machine.” There is insufficient antecedent basis for this limitation in the claim, since “a processing device” was not previously recited in claims 1 and 6. 
Claim 7 recites “a peripheral IV catheter” and is not clear whether it is the same “IV catheter” was previously recited in claim 1. 
Claims 12 and 17 recites “a user” twice and is not clear whether it is the same user or different and multiple users. 
Claim 12 recites “inserting the VI catheter” in lines 11 page 58. There is insufficient antecedent basis for this limitation in the claim, since “an IV catheter” was not previously recited in claim 1.
Claim 17 recites “the machine” in lines 13 page 59. There is insufficient antecedent basis for this limitation in the claim, since “a machine” was not previously recited in claim 17.
Claim 17 further recites “a display of a machine” and is not clear whether there are more than one machine for the invention. 
Claim 22 recites “a display of a machine” and is not clear whether it refers to previously recited display of the machine in claim 17 or a separate and different display and machine. 
Claims 2-11, 13-16, and 18-23 are rejected as they inherit the rejections of claims 1, 12 and 17 as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Harris et al.,” US 2012/0190981 (hereinafter Harris), and in view of “Chen et al.,” US 2018/0140347 (hereinafter Chen) and “Rahum,” US 2014/0236019 (hereinafter Rahum).
Regarding to claim 1, Harris teaches a computer-implemented method for providing educational guidance for peripheral IV therapy ([0078] and [0082]), the method comprising:
displaying, on a display of a machine, a main menu including a plurality of person profiles (video is displayed through the GUI [0103] Figure 25, GUI work with a patient database [0109]);
prompting, by the machine, the user to select an insertion site from a plurality of insertion sites on a person’s appendage for inserting an IV catheter based on the selected person profile (vein selector presents suitable target insertion sites to the user [0118] Figures 26-27, insertion of needle into patient’s arm, showing information pertaining to a plurality of target insertion sites [0125], [0133]);
determining, by the machine, whether the selected insertion site is a preferred insertion site or a non-preferred insertion site (identifies suitable insertion site, ranking the highest potential veins and another vein is deemed a better risk [0105]-[0107]).
Harris does not explicitly disclose following limitations:
prompting, by the machine, the user to select one person profile of the plurality of person profiles
instructing, by the machine, the user to position a sticker operatively coupled to the machine at the selected insertion site on the person’s arms
displaying on the display, a user interface indicating placement of the sticker at the selected insertion site; and

However, Chen discloses computing device configured to receive a selection of a first patient profile of the stored patient profiles, and displaying information related to the first patient profile ([0031] and [0046], [0242]-[0243]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUI and patient database as taught by Harris to incorporate teaching of Chen, since selecting a patient’s profile of the store profiles was well known in the art as taught by Chen.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, storing many patient’s profiles and prompting user to select one patient’s profile, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide various patient profiles providing different patient specific configuration settings for the procedures ([0242]), and there was reasonable expectation of success.
Harris does disclose a plurality of bounding boxes projected onto the image of the patient’s arms ([0124]), but does not further explicitly disclose position a sticker at the selected insertion site and displaying indicating placement of the sticker.
However, in the analysis of marking a region of interest in medical procedures, Rahum discloses a system for blood vessel imaging and marking comprising:
instructing, by the machine, the user to position a sticker operatively coupled to the machine at the selected insertion site on the person’s arms (user interface with the image where the user select an optimal penetration point [0155] and sticker to be placed over optimal location within the target area [0168]-[0169] )
displaying on the display, a user interface indicating placement of the sticker at the selected insertion site (sticker placed over the target area prior to obtaining the image of the target area [0194], [0198]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify insertion site as taught by Harris to incorporate teaching of Rahum, as both Harris and Rahum are directed to monitoring blood vessel for optimal needle access point, and since sticker was well known in the art as taught by Rahum.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, placing the sticker on the target region for potential needle access point, and imaging the point, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide various accurate guidance of optimal location for the needle access point ([0100]), and there was reasonable expectation of success.
Regarding to claim 6, Harris, Chen and Rahum together disclose all limitations of claim 1 as discussed above.
Rahum further teaches wherein, if the selected insertion site is the preferred insertion site, the method further comprising:
rendering, by the processing device of the machine, a graphical image of the selected insertion site (optional color and utilize a color scheme for conveying quality of an underlying blood vessel [0175]); and
displaying, on the display, the graphical image on a user interface indicating that the user correctly selected the preferred insertion site (a red line may be utilized for good and/or preferable and/or thick vessel [0175]).
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen and Rahum as applied to claim 1 above, and further in view of “Liang et al.,” US 2009/0142740 (hereinafter Liang).
Regarding to claim 2, Harris, Chen and Rahum together disclose all limitations of claim 1 as discussed above. 
However, in the analogous field of endeavour in guiding injection procedures, Liang discloses interactive pre operation surgical planning for needle insertion wherein detecting obstacles and possible collisions and alerting a user by a visual effect such as a visually stimulating color to notify possible obstacles by insertion of the needle/probe ([0035]-[0036])., and further disclose preferred site (Fig. 9 area 901) and non preferred site (Fig. 9 area 902 [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify graphical image as taught by Rahum to incorporate teaching of Liang, since displaying complication/risks was well known in the art as taught by Liang.  One of ordinary skill in the art could have combined the elements as claimed by Rahum with no change in their respective functions, adding displaying the risks and complications with insertion site, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a visual information of collision ([0036]-[0038]), and there was reasonable expectation of success.
Regarding to claim 3, Harris, Chen, Rahum and Liang together disclose all limitations of claim 2 as discussed above.
Liang further teaches following limitations:
prompting the user to select one complication of the one or more complications for further information regarding the selected complication (user input in a selection of a plurality of choices [0039], depending upon a nature of different procedure, target object, obstacles are made based on a plurality of choices [0042]); and
rendering, by the processing device of the machine, a second graphical image of the person’s arm indicating the selected complication ([0036] and [0044] ).
Liang does not explicitly disclose image of the person’s arm, but Rahum discloses image of the person’s arm for insertion site and determining an optimal site, thus can incorporate displaying complication warning to its non-preferred site (Rahum [0175]), to provide visual information regarding to obstacles (Liang [0042]-[0044]).  
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen, Rahum and Liang as applied to claim 3 above, and further in view of “Hussam,” US 2014/0099616 (hereinafter Hussam). 
Regarding to claims 4-5, Harris, Chen, Rahum and Liang together disclose all limitations of claim 3 as discussed above.
Liang discloses an additional graphical image illustrating one or more effects of the selected complication (Figure 8b [0036]), but does not further explicitly disclose displaying on the display wherein the user interface includes informational text indicating a definition of selected complication and an indication of risks associated with the selected complication and effects of the selected complications.
However, in the analogous field of computerized guidance of procedures and planning, Hussam discloses graphical user interface that displays various information, including a particular condition, disease, and procedures, as well as possible risks and complications to be reviewed ([0037]-[0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify graphical display as taught by Rahum and Liang to incorporate teaching of Hussam, since displaying informative text was well known in the art as taught by Hussam.  One of ordinary skill in the art could have combined the elements as claimed by Liang with no change in their respective functions, but by adding informative text for complications/risks, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to display information describing possible risks and complications to be reviewed by patient ([0037]), and there was reasonable expectation of success.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen and Rahum as applied to claim 6 above, and further in view of “Morsch et al.,” US 2009/0070140 (hereinafter Morsch).
Regarding to claim 7, Harris, Chen and Rahum together disclose all limitations of claim 6 as discussed above.
Harris, Chen and Rahum do not further disclose wherein the user interface further comprises informational text indicating to the user reasons the selected insertion site is the preferred insertion site for a peripheral IV catheter.
Rahum discloses wherein the user interface comprises informational annotation indicating the user reasons the selected insertion site is the preferred insertion site for a peripheral IV catheter (a red line for good, preferable, thick blood vessel while a blue line is for a less preferable and thin/small blood vessel [0175]), but does not explicitly disclose a text. 
However, in the analogous field of endeavor in guiding surgical procedures, Morsch teaches guiding interventional surgical procedures with GUI wherein a narrative text describes all aspects of the procedure, including reason for the procedure, identification and preparation of the insertion point ([0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify color coding display as taught by Rahum to incorporate teaching of Morsch, since a narrative text display was well known in the art as taught by Morsch.  One of ordinary skill in the art could have combined the elements of color scheme for conveying the quality of an underlying blood vessel ([0175]) as claimed by Rahum with no change in their respective functions, replacing and/or adding to its color scheme with a narrative text, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a comprehensive and various user interactive information regarding to a complex procedure ([0037] and [0039]), and there was reasonable expectation of success.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen and Rahum as applied to claim 6 above, and further in view of “Ottensmeyer et al.,” WO 2016/028821 (hereinafter Ottensmeyer).
Regarding to claim 8, Harris, Chen and Rahum together teach all limitations of claim 6 as discussed above.
Rahum teaches displaying on the display, a user interface indicating the placement of the sticker at the preferred insertion site (user allowed to select and /or alter the location of the optimal locations where the sticker goes [0127], [0129]-[0130] Figure 4E shows output with a sticker placed over the optimal location with a text messages [0169]-[0171]). 
Rahum does not further disclose querying the user, by the machine, whether the user is interested in learning more about proper peripheral IV therapy.
However, in the analogous field of endeavor in guiding and/or training medical procedures, Ottensmeyer discloses a computerized medical training with user interactive display which provides simulation and training, as well as guiding delivery of IV catheter ([0052]), and an interactive learning experience that use can select from various contents for instructional purposes, which includes all the steps of IV catheter treatment ([0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system and GUI as taught by Harris to incorporate teaching of Ottensmeyer, since computerized instruction for medical procedure was well known in the art as taught by Ottensmeyer.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, adding its GUI and computer program to provide an input from user to request an instructional information about medical procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide effective learning and simulation of the IV catheter placements ([0004]-[0006]), and there was reasonable expectation of success.
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen and Rahum applied to claim 1 above, and further in view of “Oosthuzien,” US 2009/0317781 (hereinafter Oosthuizen), and “Ottensmeyer et al.,” WO 2016/028821 (hereinafter Ottensmeyer). 
Regarding to claim 9, Harris, Chen and Rahum together disclose all limitations of claim 1 as discussed above.
Harris, Chen and Rahum do not disclose querying the user’s interest in learning more about proper procedures, and to select one learning topic of a plurality of learning topics displayed on the display and providing information regarding the selected learning topic.
However, in the analogous field of endeavor in medical instruction system, Oosthuizen discloses medical instruction method comprising following limitations:
 Of claim 9, querying the user, by the machine, whether the user is interested in learning more about proper peripheral IV therapy ([0014]); with an indication that the user is interested in learning more about proper peripheral IV therapy, prompting, by the machine, the user to select one learning topic of a plurality of learning topics displayed on the display (receiving a request for an instructional information on a procedure [0030]); and providing, on the display, information regarding the selected learning topic ([0046]).
Of claim 10, wherein the one or more learning topics comprise considerations for proper IV catheter selection, instructional information for properly inserting an IV catheter, and instructional information for properly accessing and maintaining an IV catheter (text instructions relating to a medical procedures, steps involved in the procedure [0049] and [0051]).
Of claim 11, wherein providing, on the display, information regarding the selected learning topic comprises displaying on the display a video illustrating best practices related to a selected learning topic of the one or more learning topics ([0049] video clip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system and GUI as taught by Harris to incorporate teaching of Oosthuzien, since computerized instruction for medical procedure was well known in the art as taught by Oosthuzien.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, adding its GUI and computer program to provide an input from user to request an instructional information about medical procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a training or instruction on the procedure ([0010] and to allow user with proper information about the procedures ([0061]), and there was reasonable expectation of success.
The examiner notes that Oosthuzien is directed to general medical procedures, and odes not disclose specific topic is on IV catheter treatment. 
However, in the analogous field of endeavor in guiding and/or training medical procedures, Ottensmeyer discloses a computerized medical training with user interactive display which provides simulation and training, as well as guiding delivery of IV catheter ([0052]), and an interactive learning experience that use can select from various contents for instructional purposes, which includes all the steps of IV catheter treatment ([0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system and GUI as taught by Oosthuzien to incorporate teaching of Ottensmeyer, since computerized user interactive training for IV catheter was well known in the art as taught by Ottensmeyer.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, applying computerized training program by Oosthuzien to include IV catheter treatment procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide effective learning and simulation of the IV catheter placements ([0004]-[0006]), and there was reasonable expectation of success.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Harris et al.,” US 2012/0190981 (hereinafter Harris), and in view of “Chen et al.,” US 2018/0140347 (hereinafter Chen) and “Rahum,” US 2014/0236019 (hereinafter Rahum), and “Oosthuzien,” US 2009/0317781 (hereinafter Oosthuizen).
Regarding to claim 12, Harris teaches a computer-implemented method for providing educational guidance for peripheral IV therapy ([0078] and [0082]), the method comprising:
displaying, on a display of a machine, a main menu including a plurality of person profiles (video is displayed through the GUI [0103] Figure 25, GUI work with a patient database [0109]);
based on the first person profile, displaying on the display, a plurality of insertion sites on  person’s appendage for inserting an IV, wherein the plurality of insertion sites include a preferred insertion site and a non-preferred insertion site (vein selector presents suitable target insertion sites to the user [0118] Figures 26-27, insertion of needle into patient’s arm, showing information pertaining to a plurality of target insertion sites [0125], [0133], identifies suitable insertion site, ranking the highest potential veins and another vein is deemed a better risk [0105]-[0107]);
Harris does not explicitly disclose following limitations:
prompting, by the machine, the user to select one person profile of the plurality of person profiles
instructing, by the machine, the user to position a sticker operatively coupled to the machine at the selected insertion site on the person’s arms
determining, by the machine, that the selected insertion site is a non-preferred insertion site

However, Chen discloses computing device configured to receive a selection of a first patient profile of the stored patient profiles, and displaying information related to the first patient profile ([0031] and [0046], [0242]-[0243]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUI and patient database as taught by Harris to incorporate teaching of Chen, since selecting a patient’s profile of the store profiles was well known in the art as taught by Chen.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, storing many patient’s profiles and prompting user to select one patient’s profile, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide various patient profiles providing different patient specific configuration settings for the procedures ([0242]), and there was reasonable expectation of success.
Harris does disclose a plurality of bounding boxes projected onto the image of the patient’s arms ([0124]), but does not further explicitly disclose position a sticker at the selected insertion site and displaying indicating placement of the sticker.
However, in the analysis of marking a region of interest in medical procedures, Rahum discloses a system for blood vessel imaging and marking comprising:
instructing, by the machine, the user to position a sticker operatively coupled to the machine at the selected insertion site on the person’s arms (user interface with the image where the user select an optimal penetration point [0155] and sticker to be placed over optimal location within the target area [0168]-[0169] )
displaying on the display, a user interface indicating placement of the sticker at the selected insertion site (sticker placed over the target area prior to obtaining the image of the target area [0194], [0198]); 
determining, by the machine, that the selected insertion site is a non-preferred insertion site (a blue line utilized to indicate a less preferably and/or small and/or thin blood vessel [0175])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify insertion site as taught by Harris to incorporate teaching of Rahum, as both Harris and Rahum are directed to monitoring blood vessel for optimal needle access point, and since sticker was well known in the art as taught by Rahum.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, placing the sticker on the target region for potential needle access point, and imaging the point, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide various accurate guidance of optimal location for the needle access point ([0100]), and there was reasonable expectation of success.
Harris, Chen, and Rahum do not explicitly disclose “receiving by a machine, a request from a user for initiating a learning program.”
However, in the analogous field of endeavor in medical instruction system, Oosthuizen discloses medical instruction method comprising receiving by a machine, a request from a user for initiating a learning program ([0014], receiving a request for an instructional information on a procedure [0030]); and providing, on the display, information regarding the selected learning topic ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system and GUI as taught by Harris to incorporate teaching of Oosthuzien, since computerized instruction for medical procedure was well known in the art as taught by Oosthuzien.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, adding its GUI and computer program to provide an input from user to request an instructional information about medical procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a training or instruction on the procedure ([0010] and to allow user with proper information about the procedures ([0061]), and there was reasonable expectation of success.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen, Rahum, and Oosthuzien as applied to claim 12 above, and further in view of “Liang et a.,” US 2009/0142740 (hereinafter Liang).
Regarding to claim 13, Harris, Chen, Rahum, and Oosthuzien together disclose all limitations of claim 12 as discussed above. 
Harris, Chen, Rahum, and Oosthuzien do not further disclose details of complications. 
However, in the analogous field of endeavour in guiding injection procedures, Liang discloses interactive pre operation surgical planning for needle insertion wherein detecting obstacles and possible collisions and alerting a user by a visual effect such as a visually stimulating color to notify possible obstacles by insertion of the needle/probe ([0035]-[0036]), and further disclose preferred site (Fig. 9 area 901) and non preferred site (Fig. 9 area 902 [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify graphical image as taught by Rahum to incorporate teaching of Liang, since displaying complication/risks was well known in the art as taught by Liang.  One of ordinary skill in the art could have combined the elements as claimed by Rahum with no change in their respective functions, adding displaying the risks and complications with insertion site, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a visual information of collision ([0036]-[0038]), and there was reasonable expectation of success.
Regarding to claim 14, Harris, Chen, Rahum, Oosthuzien, and Liang together disclose all limitations of claim 12 as discussed above.
Liang further teaches following limitations:
prompting the user to select one complication of the one or more complications for further information regarding the selected complication (user input in a selection of a plurality of choices [0039], depending upon a nature of different procedure, target object, obstacles are made based on a plurality of choices [0042]); and
rendering, by the processing device of the machine, a second graphical image of the person’s arm indicating the selected complication ([0036] and [0044]).
Liang does not explicitly disclose image of the person’s arm, but Rahum discloses image of the person’s arm for insertion site and determining an optimal site, thus can incorporate displaying complication warning to its non-preferred site (Rahum [0175]), to provide visual information regarding to obstacles (Liang [0042]-[0044]).  
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen, Rahum, Oosthuzien, and Liang as applied to claim 14 above, and further in view of “Hussam,” US 2014/0099616 (hereinafter Hussam). 
Regarding to claims 15-16, Harris, Chen, Rahum, Oosthuzien, and Liang together disclose all limitations of claim 14 as discussed above.
Liang discloses an additional graphical image illustrating one or more effects of the selected complication (Figure 8b [0036]), but does not further explicitly disclose displaying on the display wherein the user interface includes informational text indicating a definition of selected complication and an indication of risks associated with the selected complication and effects of the selected complications.
However, in the analogous field of computerized guidance of procedures and planning, Hussam discloses graphical user interface that displays various information, including a particular condition, disease, and procedures, as well as possible risks and complications to be reviewed ([0037]-[0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify graphical image of collision/obstacles as taught by Liang to incorporate teaching of Hussam, since informative text was well known in the art as taught by Hussam.  One of ordinary skill in the art could have combined the elements as claimed by Liang with no change in their respective functions, adding informative text regarding to risks and complications, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to display information describing possible risks and complications to be reviewed by patient ([0037]), and there was reasonable expectation of success.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Harris et al.,” US 2012/0190981 (hereinafter Harris), and in view of “Rahum,” US 2014/0236019 (hereinafter Rahum), and “Oosthuzien,” US 2009/0317781 (hereinafter Oosthuizen).
Regarding to claim 17, Harris teaches a computer-implemented method ([0173]-[0174]) for providing educational guidance for peripheral IV therapy ([0078] and [0082]), the method comprising:
displaying, on a display of a machine, a main menu including a plurality of person profiles (video is displayed through the GUI [0103] Figure 25, GUI work with a patient database [0109]);
displaying, on a display of a machine, a plurality of insertion sites on a person’s appendage for inserting an IV, wherein the plurality of insertion sites includes a preferred insertion sites and non-preferred insertion sites (Figures 26-27, insertion of needle into patient’s arm, showing information pertaining to a plurality of target insertion sites [0125], [0133]);
prompting, by the machine, the user to select a first insertion site from a plurality of insertion sites on a person’s appendage for inserting an IV catheter based on the selected person profile (vein selector presents suitable target insertion sites to the user [0118] Figures 26-27)
determining, on the display, information regarding the selected insertion site (identifies suitable insertion site, ranking the highest potential veins and another vein is deemed a better risk [0105]-[0107]).
Harris does not explicitly disclose following limitations:
Receiving, by the machine, a request from a user for initiating a learning program
instructing, by the machine, the user to position a sticker operatively coupled to the machine at the selected insertion site on the person’s appendage corresponding to the selected insertion site
determining, by the machine, that the selected site is a non-preferred insertion site

Harris does disclose a plurality of bounding boxes projected onto the image of the patient’s arms ([0124]), but does not further explicitly disclose position a sticker at the selected insertion site and displaying indicating placement of the sticker.
However, in the analysis of marking a region of interest in medical procedures, Rahum discloses a system for blood vessel imaging and marking comprising:
instructing, by the machine, the user to position a sticker operatively coupled to the machine at the selected insertion site on the person’s arms (user interface with the image where the user select an optimal penetration point [0155] and sticker to be placed over optimal location within the target area [0168]-[0169] )
displaying on the display, a user interface indicating placement of the sticker at the selected insertion site (sticker placed over the target area prior to obtaining the image of the target area [0194], [0198]); 
determining, by the machine, that the selected site is a non-preferred insertion site ([0175])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify insertion site as taught by Harris to incorporate teaching of Rahum, as both Harris and Rahum are directed to monitoring blood vessel for optimal needle access point, and since sticker was well known in the art as taught by Rahum.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, placing the sticker on the target region for potential needle access point, and imaging the point, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide various accurate guidance of optimal location for the needle access point ([0100]), and there was reasonable expectation of success.
Harris and Rahum do not explicitly disclose “receiving by a machine, a request from a user for initiating a learning program.”
However, in the analogous field of endeavor in medical instruction system, Oosthuizen discloses medical instruction method comprising receiving by a machine, a request from a user for initiating a learning program ([0014], receiving a request for an instructional information on a procedure [0030]); and providing, on the display, information regarding the selected learning topic ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system and GUI as taught by Harris to incorporate teaching of Oosthuzien, since computerized instruction for medical procedure was well known in the art as taught by Oosthuzien.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, adding its GUI and computer program to provide an input from user to request an instructional information about medical procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a training or instruction on the procedure ([0010] and to allow user with proper information about the procedures ([0061]), and there was reasonable expectation of success.
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Rahum, and Oosthuzien as applied to claim 17 above, and further in view of “Liang et a.,” US 2009/0142740 (hereinafter Liang).
Regarding to claim 18, Harris, Rahum, and Oosthuzien together disclose all limitations of claim 17 as discussed above. 
Harris, Rahum, and Oosthuzien do not further disclose details of complications. 
However, in the analogous field of endeavour in guiding injection procedures, Liang discloses interactive pre operation surgical planning for needle insertion wherein detecting obstacles and possible collisions and alerting a user by a visual effect such as a visually stimulating color to notify possible obstacles by insertion of the needle/probe ([0035]-[0036]), and further disclose preferred site (Fig. 9 area 901) and non preferred site (Fig. 9 area 902 [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify graphical image as taught by Rahum to incorporate teaching of Liang, since displaying complication/risks was well known in the art as taught by Liang.  One of ordinary skill in the art could have combined the elements as claimed by Rahum with no change in their respective functions, adding displaying the risks and complications with insertion site, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a visual information of collision ([0036]-[0038]), and there was reasonable expectation of success.
Regarding to claim 19, Harris, Rahum, Oosthuzien, and Liang together disclose all limitations of claim 18 as discussed above.
Liang further teaches following limitations:
prompting the user to select one complication of the one or more complications for further information regarding the selected complication (user input in a selection of a plurality of choices [0039], depending upon a nature of different procedure, target object, obstacles are made based on a plurality of choices [0042]); and
rendering, by the processing device of the machine, a second graphical image of the person’s arm indicating the selected complication ([0036] and [0044]).
Liang does not explicitly disclose image of the person’s arm, but Rahum discloses image of the person’s arm for insertion site and determining an optimal site, thus can incorporate displaying complication warning to its non-preferred site (Rahum [0175]), to provide visual information regarding to obstacles (Liang [0042]-[0044]).  
Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Rahum, Oosthuzien, and Liang as applied to claim 19 above, and further in view of “Hussam,” US 2014/0099616 (hereinafter Hussam). 
Regarding to claims 20-21, Harris, Rahum, Oosthuzien, and Liang together disclose all limitations of claim 19 as discussed above.
Liang discloses an additional graphical image illustrating one or more effects of the selected complication (Figure 8b [0036]), but does not further explicitly disclose displaying on the display wherein the user interface includes informational text indicating a definition of selected complication and an indication of risks associated with the selected complication and effects of the selected complications.
However, in the analogous field of computerized guidance of procedures and planning, Hussam discloses graphical user interface that displays various information, including a particular condition, disease, and procedures, as well as possible risks and complications to be reviewed ([0037]-[0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify graphical image of collision/obstacles as taught by Liang to incorporate teaching of Hussam, since informative text was well known in the art as taught by Hussam.  One of ordinary skill in the art could have combined the elements as claimed by Liang with no change in their respective functions, adding informative text regarding to risks and complications, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to display information describing possible risks and complications to be reviewed by patient ([0037]), and there was reasonable expectation of success.
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, Rahum, and Oosthuzien, as applied to claim 17 above, and further in view of “Chen et al.,” US 2018/0140347 (hereinafter Chen).
Regarding to claim 22, Harris, Rahum, and Oosthuzien together disclose all limitations of claim 17 as discussed above.
Harris does disclose a plurality of insertion sites and plurality of insertion sites on a person’s appendage for inserting an IV as discussed in claim 17, but does not further teach a main menu including a plurality of person profiles and prompting, by the machine, the user to select one person profile of the plurality of person profiles.
However, Chen discloses computing device configured to receive a selection of a first patient profile of the stored patient profiles, and displaying information related to the first patient profile ([0031] and [0046], [0242]-[0243]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUI and patient database as taught by Harris to incorporate teaching of Chen, since selecting a patient’s profile of the store profiles was well known in the art as taught by Chen.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, storing many patient’s profiles and prompting user to select one patient’s profile, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide various patient profiles providing different patient specific configuration settings for the procedures ([0242]), and there was reasonable expectation of success.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over “Harris et al.,” US 2012/0190981 (hereinafter Harris), and in view of “Rahum,” US 2014/0236019 (hereinafter Rahum), and “Oosthuzien,” US 2009/0317781 (hereinafter Oosthuizen) as applied to claim 17 as above, and further in view of “Ottensmeyer et al.,” WO 2016/028821 (hereinafter Ottensmeyer).
Regarding to claim 23, Harris, Rahum and Oosthuzien together teach all limitations of claim 17 as discussed above.
Harris and Rahum do not disclose querying the user’s interest in learning more about proper procedures, and to select one learning topic of a plurality of learning topics displayed on the display and providing information regarding the selected learning topic.
However, in the analogous field of endeavor in medical instruction system, Oosthuizen discloses medical instruction method comprising following limitations:
querying the user, by the machine, whether the user is interested in learning more about proper peripheral IV therapy ([0014]); determining, by the machine, that the user is interested in learning more about proper peripheral IV therapy ([0014] and [0030])
prompting the user to select one learning topic of a plurality of learning topics displayed on the display (receiving a request for an instructional information on a procedure [0030]); and providing, on the display, information regarding the selected learning topic ([0046] and [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system and GUI as taught by Harris to incorporate teaching of Oosthuzien, since computerized instruction for medical procedure was well known in the art as taught by Oosthuzien.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, adding its GUI and computer program to provide an input from user to request an instructional information about medical procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a training or instruction on the procedure ([0010] and to allow user with proper information about the procedures ([0061]), and there was reasonable expectation of success.
The examiner notes that Oosthuzien is directed to general medical procedures, and odes not disclose specific topic is on IV catheter treatment. 
However, in the analogous field of endeavor in guiding and/or training medical procedures, Ottensmeyer discloses a computerized medical training with user interactive display which provides simulation and training, as well as guiding delivery of IV catheter ([0052]), and an interactive learning experience that use can select from various contents for instructional purposes, which includes all the steps of IV catheter treatment ([0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer system and GUI as taught by Oosthuzien to incorporate teaching of Ottensmeyer, since computerized user interactive training for IV catheter was well known in the art as taught by Ottensmeyer.  One of ordinary skill in the art could have combined the elements as claimed by Harris with no change in their respective functions, applying computerized training program by Oosthuzien to include IV catheter treatment procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide effective learning and simulation of the IV catheter placements ([0004]-[0006]), and there was reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793